Exhibit 10.32

 

Form: 07L
Release: 2.1

 

LEASE

 

Leave this space clear. Affix additional pages to the top left-hand corner.

 

 

www.lands.nsw.gov.au

 

New South Wales

 

 

 

 

 

 

Real Property Act 1900

 

 

 

 

PRIVACY NOTE: Section 31B of the Real Property Act 1900 (RP Act) authorises the
Registrar General to collect the information required by this form for the
establishment and maintenance of the Real Property Act Register. Section 96B RP
Act requires that the Register is made available to any person for search upon
payment of a fee, if any.

 

 

STAMP DUTY

 

Office of State Revenue use only

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(A)

 

TORRENS TITLE

 

Folio Identifier 12/SP70793

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

 

LODGED BY

 

Document

 

Name, Address or DX and Telephone

 

CODE

 

 

 

 

Collection

 

 

 

 

 

 

 

 

Box

 

TressCox Lawyers
DX 123 SYDNEY

 

 

 

 

 

 

864L

 

Reference:

PAE 62518 LLPN:123623X

 

L

 

 

 

 

 

 

 

 

 

(C)

 

LESSOR

 

ING MANAGEMENT LIMITED (ACN 006 065 032)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The lessor leases to the lessee the property referred to above.

 

 

 

 

 

 

 

 

 

(D)

 

 

 

Encumbrances (if applicable):

 

 

 

 

 

 

 

 

 

(E)

 

LESSEE

 

CHANNELL PTY LIMITED (ABN 29 002 735 622)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)

 

 

 

TENANCY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)

 

1.

TERM   5 years

 

 

 

 

2.

COMMENCING DATE   13 July 2006

 

 

 

 

3.

TERMINATING DATE   12 July 2011

 

 

 

 

4.

With an OPTION TO RENEW for a period of   5 years

 

 

 

 

 

set out in clause 2.4 of Annexure ‘A’

 

 

 

 

5.

With an OPTION TO PURCHASE set out in clause N.A.                  of N.A.

 

 

 

 

6.

Together with and reserving the RIGHTS set out in clause N.A.
                 of N.A.

 

 

 

 

7.

Incorporates the provisions or additional material set out in ANNEXURE(S) ‘A’
hereto.

 

 

 

 

8.

Incorporates the provisions set out in N.A. in the Department of Lands, Land and
Property Information Division as No(s). N.A.

 

 

 

 

9.

The RENT is set out in item No. 8 of Annexure ‘A’

 

 

 

ALL HANDWRITING MUST BE IN BLOCK CAPITALS.

 

DEPARTMENT OF LANDS

0603

 

LAND AND PROPERTY INFORMATION DIVISION

 

1


--------------------------------------------------------------------------------




 

 

DATE

 

 

(H)

I certify that the person(s) signing opposite, with whom I am personally
acquainted or as to whose identity I am otherwise satisfied, signed this
instrument in my presence.

 

Certified correct for the purposes of the Real Property Act 1900 by the lessor.

 

 

 

 

 

Signature of witness:

 

Signature of lessor:

 

 

 

 

 

Name of witness:

See Annexure ‘A’

 

 

 

Address of witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I certify that the person(s) signing opposite, with whom I am personally
acquainted or as to whose identity I am otherwise satisfied, signed this
instrument in my presence.

 

Certified correct for the purposes of the Real Property Act 1900 by the lessee.

 

 

 

 

 

Signature of witness:

 

Signature of lessee:

 

 

 

 

 

Name of witness:

See Annexure ‘A’

 

 

 

Address of witness:

 

 

(I)   STATUTORY DECLARATION *

I,

solemnly and sincerely declare that—

1.         The time for the exercise of option to                     in expired
lease No.                     has ended; and

2.         The lessee under that lease has not exercised the option.

I make this solemn declaration conscientiously believing the same to be true and
by virtue of the provisions of the Oaths Act 1900

and I certify this lease correct for the purposes of the Real Property Act 1900.

 

Made and subscribed at

in the State of New South Wales

 

on

in the presence of—

 

Signature of witness:

Signature of lessor:

 

Full name of witness:

 

 

Address of witness:

 

 

Qualification of witness: [tick one]

 

 

 

 

o Justice of the Peace

 

 

o Practising Solicitor

 

 

o Other [specify]

 

--------------------------------------------------------------------------------

* As the Department of Lands may not be able to provide the services of a
justice of the peace or other qualified witness, the statutory declaration
should be signed and witnessed prior to lodgment of the form at Land and
Property Information Division.

2


--------------------------------------------------------------------------------




THIS and the following 40 pages form Annexure ‘A’ to a Lease made between ING
Management Limited (‘Landlord’) and Channell Pty Limited (‘Tenant’)
dated July 13, 2006.  The Landlord and the Tenant agree as follows:

SUMMARY

Item 1                    LANDLORD

ING Management Limited (ACN 006 065 032)
of Level 6, 345 George Street, Sydney, New South Wales

Item 2                    TENANT

Channell Pty Limited (ABN 29 002 735 622)
of 3 Healey Circuit, Huntingwood Business Centre, Huntingwood, New South Wales

Item 3                    GUARANTOR

Not applicable

Item 4                    ESTATE

The Estate known as Huntingwood Business Centre on the land in Certificate of
Title Folio
Identifier CP/SP 58386

Item 5                    PREMISES

3 Healey Circuit, Huntingwood Business Centre, Huntingwood, comprised in
Certificate of Title Folio
Identifier 12/SP70793

Item 6                    TERM

5 years commencing on 13 July 2006 and terminating on 12 July 2011

Item 7                    OPTION LEASE

5 years commencing on 13 July 2011 and terminating on 12 July 2016

Item 8                    INITIAL BASE RENT

$459,885 per year

Item 9                    MARKET BASE RENT REVIEW DATES (Including during Option
Lease)

13 July 2011

/s/ Adrian Lawrence Astridge

 

/s/ William H. Channell, Jr

/s/ Tim Roger Lewis

 

/s/ Nick Morganti

Signature of Landlord

 

Signature of Tenant

 

3


--------------------------------------------------------------------------------




Item 10                 CPI BASE RENT REVIEW DATES (Including during Option
Lease)

13 July 2007, 13 July 2008, 13 July 2009, 13 July 2010, 13 July 2012, 13 July
2013, 13 July
2014, 13 July 2015

Item 11                 FIXED PERCENTAGE BASE RENT REVIEW DATES (Including
during Option Lease)

Not applicable

Item 12                 PERCENTAGE FOR FIXED PERCENTAGE BASE RENT REVIEWS

Not applicable

Item 13                 PERMITTED USE

Manufacturing, storage and distribution of moulded plastics and broadband
telecommunications products and associated offices.

Item 14                 TENANT’S PROPORTION OF OUTGOINGS

A.            Lot Outgoings – 100%

B.            Estate Outgoings – 12%

Item 15                 BANK GUARANTEE

6 Months Base Rent and the Tenant’s Proportion of Outgoings increased by the
rate of GST
(expressed as a percentage) applicable from time to time

Item 16                 SECURITY DEPOSIT

Not applicable

Item 17                 PERIOD FREE OF BASE RENT AND LANDLORD’S CONTRIBUTION

See Clause 20.3

Item 18                 NUMBER OF CAR SPACES

63 provided by the Landlord

Item 19                 INCENTIVE AMOUNT

The total of:

A:            $229,942.50 being equivalent to 6 Months initial Base Rent; and

B:            the cost of the Landlord’s Power Facilities (less any amount paid
or allowed by the Tenant pursuant to Clause 20.7)

Item 20                 SCHEME

ING Industrial Fund

4


--------------------------------------------------------------------------------




Item 21                                                    TRUST

Not applicable

5


--------------------------------------------------------------------------------




1.          DEFINITIONS AND INTERPRETATION

1.1.      DEFINITIONS

Unless otherwise provided in this Lease, the following words have the following
meanings:

1.1.1         ‘ACCESSORIES’ means all wires, cables, ducts, plant, machinery,
fixtures, fittings, equipment, kitchens, toilets, grease traps, wash basins,
water, gas and electrical fittings and equipment, pipes, drains, sewers and
other services in or to the Premises or the Estate owned or controlled by the
Landlord other than the Tenant’s Goods.

1.1.2         ‘ALTERNATE PREMISES’ means property owned by the Landlord or a
Related Corporation of the Landlord and held in the ING Industrial Fund.

1.1.3         ‘BANK GUARANTEE’ means an irrevocable bank guarantee having no
expiry date to be in a form approved by the Landlord from a bank trading in New
South Wales under which the bank agrees to pay to the Landlord on demand an
amount not less than the amount specified in Item 15.

1.1.4         ‘BASE RENT’ means the amounts payable under Clause 3.1.

1.1.5         ‘BASE RENT AGREEMENT PERIOD’ means the period of 14 days during
which the Landlord and the Tenant will try to agree on the current annual face
market rent to apply from a Market Base Rent Review Date.

1.1.6         ‘BUSINESS DAY’ means a day that is not a Saturday, Sunday, public
holiday or bank holiday in Sydney.

1.1.7         ‘COMMENCING DATE’ means the lease commencing date specified in
Item 6.

1.1.8         ‘COMMON AREAS’ means all parts of the Estate available for use by
the Tenant in common with others and includes any part of the Common Areas.

1.1.9         ‘COMMON PROPERTY’ means the common property in Strata Plan 58386
and any part.

1.1.10       ‘CPI BASE RENT REVIEW DATE’ means each of the dates specified in
Item 10.

1.1.11       ‘ESTATE’ means the land and buildings described in Item 4 and
includes all improvements in or on the Estate owned or controlled by the
Landlord, the Accessories, the Fire Equipment, the Landlord’s Airconditioning
Equipment and any extensions or alterations to the Estate and any part of the
Estate.

1.1.12       ‘ESTATE OUTGOINGS’ means that percentage of the Landlord’s costs
and expenses paid or payable in relation to the Estate to the extent those costs
and expenses are not included in the levies of the Owners Corporation and
includes:

(a)           the cost of providing and maintaining services to the Estate
including light, power, airconditioning, ventilation, lifts, escalators,
security, supervision, waste removal and the cleaning and lighting of the Common
Property;

6


--------------------------------------------------------------------------------




(b)           the cost of operating, repairing and maintaining the Estate, the
Accessories, the Fire Equipment and the Landlord’s Airconditioning Equipment
(but not including structural or capital works);

(c)           the cost of the management, control and administration of the
Estate including wages, on costs and consultancy fees;

(d)           the cost of supplying towels, soap, sanitary units and other
facilities in the washrooms and toilets of the Estate;

(e)           the cost of statutory inspections and reports;

(f)            the cost of purchasing, hiring, maintaining and servicing all
plants and flowers, gardens, lawns, planted areas and artificial water courses;

(g)           the cost of pest control;

(h)           the cost of Outgoings audits;

(i)            any payments in relation to car spaces in the Estate under the
Taxation Administration Act 1996 or of any other levy, charge or fee imposed by
any competent authority in relation to such car spaces or the use of such car
spaces.

1.1.13       ‘FIRE EQUIPMENT’ means all fire fighting, prevention, warning,
evacuation and detection equipment in the Premises.

1.1.14      ‘FIXED PERCENTAGE BASE RENT REVIEW DATE’ means each of the dates
specified in Item 11.

1.1.15      ‘GST’ means goods and services tax, value added tax, consumption tax
or a similar tax on supply.

1.1.16      ‘GUARANTOR’ means the Person (if any) described in Item 3 and
includes:

(a)           if the Guarantor is a corporation, the Guarantor’s successors in
title; and

(b)           if the Guarantor is a natural person, the Guarantor’s executors
and administrators.

1.1.17      ‘INCENTIVE’ means the amount (if any) of any incentive paid or
allowed by the Landlord in relation to this Lease and referred to in Item 19.

1.1.18      ‘INSTITUTE’ means the New South Wales Division of the Australian
Property Institute (Inc.).

1.1.19      ‘ITEM’ means an Item in the Summary.

1.1.20      ‘LANDLORD’ means the Person described in Item 1 and includes:

(a)           if the Landlord is a corporation, the Landlord’s successors in
title and assigns; and

(b)           if the Landlord is a natural person, the Landlord’s executors and
administrators.

7


--------------------------------------------------------------------------------




1.1.21       ‘LANDLORD’S ADVANCE’ means the amount which the Landlord, acting
reasonably, accepts is equal to the cost of the Power Upgrade less the
Landlord’s Power Cost.

1.1.22       ‘LANDLORD’S AIRCONDITIONING EQUIPMENT’ means all plant and
equipment for ventilating or air conditioning the Premises or the Estate owned
or controlled by the Landlord.

1.1.23       ‘LANDLORD’S OUTGOINGS ESTIMATE’ means a written estimate given by
the Landlord to the Tenant detailing the Landlord’s estimate of the Tenant’s
Proportion of Outgoings for any period up to 1 year in advance of such estimate.

1.1.24       ‘LANDLORD’S POWER COST’ means that part of the cost of the Power
Upgrade which relates to increasing the power available to the Premises to 650
Amps per phase.

1.1.25       ‘LANDLORD’S POWER FACILITIES’ means the plant, buildings, cables,
wires and associated equipment installed in the Premises by the Landlord to
enable future supply of a higher capacity of power to the Premises of 1,200 Amps
per phase.

1.1.26       ‘LANDLORD’S REVIEW NOTICE’ means a written notice given by the
Landlord to the Tenant of the Landlord’s assessment of the annual current face
market rent to apply from a Market Base Rent Review Date.

1.1.27       ‘LEASE’ means this Lease and includes any other tenancy which
exists between the Landlord and the Tenant in relation to the Premises.

1.1.28       ‘LOT’ means Lot 12 in Strata Plan 70793.

1.1.29       ‘LOT OUTGOINGS’ means that percentage of the Landlord’s costs and
expenses paid or payable in relation to the Lot and includes:-

(a)           all Rates and Taxes;

(b)           the cost of providing and maintaining services to the Lot
including light, power, airconditioning, ventilation, lifts, escalators,
security, supervision, waste removal and the cleaning and lighting of the Common
Areas;

(c)           the cost of operating, repairing and maintaining the Lot, the
Accessories, the Fire Equipment and the Landlord’s Airconditioning Equipment
(but not including structural or capital works);

(d)           the cost of the management, control and administration of the Lot
including wages, on costs and consultancy fees;

(e)           the cost of all premiums to insure the Lot in its full insurable
replacement value including demolition and debris removal with an escalation
provision, broker’s fees, stamp duty, valuations required for insurance
purposes, loss of rent insurance and such other insurances as the Landlord
requires;

(f)            the cost of supplying towels, soap, sanitary units and other
facilities in the washrooms and toilets of the Lot;

(g)           the cost of statutory inspections and reports;

8


--------------------------------------------------------------------------------




(h)           the cost of purchasing, hiring, maintaining and servicing all
plants and flowers, gardens, lawns, planted areas and artificial water courses;

(i)            the cost of pest control;

(j)            the cost of Outgoings audits;

(k)           any payments in relation to car spaces in the Lot under the
Taxation Administration Act 1996 or of any other levy, charge or fee imposed by
any competent authority in relation to such car spaces or the use of such car
spaces; and

(l)            any levies or other monies that are payable to the Owners
Corporation.

1.1.30      ‘MARKET BASE RENT REVIEW DATE’ means each of the dates specified in
Item 9.

1.1.31      ‘MONTH’ means calendar month.

1.1.32      ‘NEW TENANT’ means the proposed assignee, sub-tenant or licensee as
referred to in Clause 15.1.3

1.1.33      ‘OPTION LEASE’ means the further lease of the Premises for the
further term specified in Item 7.

1.1.34      ‘OUTGOINGS’ means the total of the Lot Outgoings and the Estate
Outgoings.

1.1.35      ‘OWNERS CORPORATION’ means the Owners Corporation of Strata Plan
58386.

1.1.36      ‘PAYMENT EVENT’ means the day on which:

(a)           the Tenant is in default under this Lease and the Landlord as a
result is entitled to re-enter and repossess the Premises; or

(b)           this Lease expires, is terminated or surrendered; or

(c)           the Tenant assigns its interest in the Premises.

1.1.37       ‘PERMITTED USE’ means the use specified in Item 13.

1.1.38       ‘PERSON’ includes natural persons and incorporated and
unincorporated bodies and associations.

1.1.39       ‘POWER UPGRADE’ means an increase in the power provided to the
Premises to 1,200 Amps per phase by way of the installation of a kiosk or
sub-station within the Estate.

1.1.40       ‘POWER UPGRADE NOTICE’ means a written notice from the Tenant to
the Landlord notifying the Landlord that the Tenant requires a Power Upgrade.

1.1.41       ‘POWER UPGRADE RENT’ means an amount equal to the Landlord’s
Advance, plus interest on the Landlord’s Advance calculated at the Rate
applicable from time to time, computed from the date on which the Landlord’s
Advance is made and calculated on the Landlord’s Advance outstanding at the
commencement of each Month during the Term.

9


--------------------------------------------------------------------------------




1.1.42       ‘PREMISES’ means the Premises described in Item 5 and includes the
Accessories, the Fire Equipment, the Landlord’s Airconditioning Equipment and
the Landlord’s Power Facilities located within the Premises and any part of the
Premises.

1.1.43       ‘PREMISES SERVICES’ means any services and facilities provided or
installed by or for the Landlord in the Premises or for the benefit of the
Premises in any false floor of the Premises or in any ceiling cavity or
structural walls adjoining the Premises including but, not limited to,
airconditioning thermostats, ducts and outlets, fire sprinkler heads and piping,
security and fire alarm equipment, lighting, central electrical switching
arrangements, emergency lighting and exit signs.

1.1.44       ‘PRESIDENT’ means the president or other principal officer (acting
or otherwise) from time to time of the Institute.

1.1.45       ‘PROPERTY COUNCIL’ means Property Council of Australia Limited (ACN
008 474 422) trading as Property Council of Australia.

1.1.46       ‘PROPOSED TRANSFEREE’ means a Person to which the Tenant proposes
to transfer or issue shares or a Person in which the Tenant proposes to vest
other rights as referred to in Clause 15.2.

1.1.47       ‘RATE’ means the published BBSW rate plus 265 basis points.

1.1.48       ‘RATES and TAXES’ means all rates, taxes, charges and assessments
of every kind assessed, charged or imposed on the Landlord or on the Lot because
of the Landlord’s interest in the Lot, except income tax, capital gains tax and
any GST. In the case of land tax, Rates and Taxes means the land tax (including
any similar tax on land) assessed or charged because of the Landlord’s interest
in the Lot, calculated on the basis of the amount by which the Landlord’s land
tax liability is increased because of the Landlord’s interest in the Lot.

1.1.49       ‘RELATED CORPORATION’ has the same meaning as that term is given in
the Corporations Act 2001.

1.1.50       ‘SCHEME’ means the scheme specified in Item 20.

1.1.51       ‘SECURITY DEPOSIT’ means a sum of cash of an amount not less than
the amount specified in Item 16 to be held by the Landlord as provided in Clause
20.2.

1.1.52       ‘SUMMARY’ means the Summary appearing at the start of this Lease.

1.1.53      ‘TENANT’ means the Person described in Item 2 and includes:

(a)           if the Tenant is a corporation, the Tenant’s successors in title
and assigns;

(b)           if the Tenant is a natural person, the Tenant’s executors,
administrators and assigns;

(c)           unless contrary to the context, the Tenant’s employees; and

(d)           unless contrary to the context, the Tenant’s contractors, agents,
customers and visitors at any time in the Estate.

10


--------------------------------------------------------------------------------


1.1.54      ‘TENANT’S GOODS’ means all the Tenant’s fixtures, fittings and goods
in the Premises but does not include any fixtures, fittings or goods in the
Premises to replace the Accessories, the Fire Equipment or the Landlord’s
Airconditioning Equipment.

1.1.55      ‘TENANT’S FITOUT WORKS’ means the works carried out or to be carried
out by the Tenant to fitout the Premises for the Tenant’s occupation.

1.1.56      ‘TENANT’S PROPORTION OF OUTGOINGS’ is, as at the date that the
Tenant first occupies the Premises, the proportion of the Lot Outgoings stated
in Item 14A and the Proportion of the Estate Outgoings stated in Item 14 B.

1.1.57      ‘TERM’ means the term of this Lease specified in Item 6.

1.1.58      ‘TERMINATING DATE’ means the lease terminating date specified in
Item 6.

1.1.59      ‘TRUST’ means the trust specified in Item 21.

1.1.60      ‘TRUST DEED’ means the instrument constituting the Trust.

1.1.61      ‘VALUER’ means a natural person who is a practising member of not
less than 5 years standing of the Institute and who regularly values premises
similar to the Premises.

1.1.62      ‘WORKS’ means any works in the Premises which affect or interfere
with the Accessories, the Fire Equipment or the Landlord’s Airconditioning
Equipment and any alterations or additions to the Premises.

1.2.      INTERPRETATION

Unless otherwise provided in this Lease:

1.2.1        headings in this Lease do not form part of the content of this
Lease and do not affect the meaning of this Lease;

1.2.2        Sections 84, 85 and 133B of the Conveyancing Act 1919 do not apply
to this Lease;

1.2.3        words importing the singular include the plural and vice versa and
words importing a particular gender include every gender;

1.2.4        any agreement in this Lease by 2 or more Persons binds them jointly
and each of them separately;

1.2.5        if any part of this Lease is invalid, illegal or unenforceable, the
remaining parts of this Lease will not be affected and will continue to be
enforceable;

1.2.6        references to statutes, regulations, ordinances and by-laws include
all statutes, regulations, ordinances and by-laws amending, consolidating or
replacing them;

1.2.7        all covenants or obligations in this Lease are to be regarded as
separate independent covenants made by 1 party to this Lease in favour of the
other parties;

1.2.8        the law of New South Wales and the jurisdiction of the New South
Wales Courts and of the High Court and Federal Court of Australia apply to this
Lease;

11


--------------------------------------------------------------------------------




1.2.9        this Lease contains the whole agreement between the Landlord and
the Tenant; and

1.2.10      reference to any body (including, but not limited to, any institute,
association, authority or government agency) which ceases to exist or whose
powers or functions are transferred to any other body also includes the body
which replaces it or which substantially takes over its powers and functions.

2.        TERM

2.1.      LEASE TERM

In consideration of the Tenant’s agreement to pay the Base Rent and the Tenant’s
Proportion of Outgoings and to observe and perform the obligations on the part
of the Tenant set out in this Lease the Landlord leases the Premises to the
Tenant for the Term in accordance with this Lease.

2.2.      DAMAGE TO PREMISES

2.2.1        Clauses 2.2.2 and 2.2.3 apply if the Premises are damaged by fire,
flood, lightning, storm or other disabling cause and, as a consequence, the
Premises are either substantially unfit for the Tenant’s use or the Landlord
considers it undesirable to rebuild the Premises in their previous form.

2.2.2        The Landlord can terminate this Lease by giving 1 Months written
notice to the Tenant.

2.2.3        The Tenant can terminate this Lease by giving 1 Months written
notice to the Landlord except where:

(a)           claims cannot be made under the Landlord’s or Owner’s Corporations
insurance of the Premises because of an act or failure to act by the Tenant; or

(b)           the Landlord gives the Tenant written notice within 3 Months of
the damage that the Landlord or Owner’s Corporation (as the case may be) intends
to rebuild the Premises and the Landlord or the Owner’s Corporation (as the case
may be) makes the Premises fit for use within 12 Months after the date of giving
of the Landlord’s notice under this Clause.

2.2.4        Nothing in this Clause 2.2 obliges the Landlord or the Owner’s
Corporation to rebuild the Premises.

2.3.      HOLDING OVER

2.3.1        If the Tenant remains in the Premises with the Landlord’s consent
after the expiry or earlier termination of this Lease (other than under an
Option Lease), the Tenant will do so as a monthly tenant:

(a)           at a Base Rent payable monthly in advance in the amounts
determined by the Landlord from time to time as notified in writing by the
Landlord to the Tenant; and

(b)           otherwise on the same terms as this Lease.

12


--------------------------------------------------------------------------------




2.3.2        The monthly tenancy under Clause 2.3.1 can be terminated at any
time by either the Landlord or the Tenant giving the other two (2) Months
written notice, expiring on any day.

2.4.      OPTION LEASE

2.4.1        If the Tenant wishes to have the Option Lease and strictly complies
with Clause 2.4.2, the Landlord will lease the Premises to the Tenant on the
terms set out in Clause 2.4.3.

2.4.2        If the Tenant wishes to have the Option Lease, the Tenant will:

(a)           give written notice to the Landlord not more than 9 Months and not
less than 6 Months before the Terminating Date;

(b)           not be in breach of this Lease, unless such breach has been waived
or remedied;

(c)           pay the Landlord’s costs of entering into the Option Lease;

(d)           ensure that any Guarantor enters into the Option Lease as
guarantor; and

(e)           ensure that any Bank Guarantee or Security Deposit under this
Lease is applied to the Option Lease.

2.4.3        The Option Lease will be on the same terms as this Lease except:

(a)           this Clause 2.4 and Clauses 20.3, 20.4, and 20.7 will not be
included;

(b)           Item 7 will not be included;

(c)           the commencing date in Item 6 will be the Option Lease commencing
date;

(d)           the terminating date in Item 6 will be the Option Lease
terminating date; and

(e)           the Base Rent payable during the Option Lease will be determined
in accordance with this Lease and will in no event be varied to be less than
104% of the Base Rent payable at the expiry of this Lease.

3.        BASE RENT AND OTHER PAYMENTS

3.1.      RATES OF BASE RENT

Base Rent is payable at the annual rate specified in Item 8 until varied under
this Lease (if applicable) and is then payable at the varied rates.

3.2.      MARKET BASE RENT REVIEWS

3.2.1        On each Market Base Rent Review Date the annual Base Rent payable
under this Lease may be varied to the current annual face market rent agreed or
determined under Clauses 3.2.2 to 3.2.10.

3.2.2        No earlier than 6 Months before a Market Base Rent Review Date the
Landlord may give the Tenant the Landlord’s Review Notice.

13


--------------------------------------------------------------------------------




3.2.3        Unless the Tenant objects to the Landlord’s Review Notice by giving
written notice to the Landlord within 28 days of the Landlord giving the
Landlord’s Review Notice (time being of the essence), the annual Base Rent
payable from the relevant Market Base Rent Review Date will be the amount in the
Landlord’s Review Notice.

3.2.4        If the Tenant objects to the Landlord’s Review Notice by giving
written notice to the Landlord within 28 days of the Landlord giving the
Landlord’s Review Notice (time being of the essence), the Base Rent Agreement
Period will commence. If the Landlord and the Tenant do not agree on the current
annual face market rent within the Base Rent Agreement Period (time being of the
essence) Clauses 3.2.5 to 3.2.10 will apply.

3.2.5        After expiry of the Base Rent Agreement Period the Landlord will
request the President to select a Valuer to make a determination and to notify
the Landlord and the Tenant of the Valuer’s determination of the current annual
face market rent payable from the relevant Market Base Rent Review Date within 1
Month after the Valuer’s appointment.

3.2.6        The Landlord will request the President to appoint another Valuer
if the appointed Valuer:

(a)           fails to accept the appointment;

(b)           fails to notify the Landlord and Tenant of the determination of
the current annual face market rent payable from the relevant Market Base Rent
Review Date within 1 Month after accepting the appointment;

(c)           becomes incapacitated or dies; or

(d)           resigns the appointment.

3.2.7        The Landlord and the Tenant can make written submissions to the
Valuer before the date on which the Valuer is required to make the determination
of the current annual face market rent payable from the relevant Market Base
Rent Review Date. The Valuer is entitled (but not obliged) to take into account
any such written submissions when making the determination.

3.2.8        The Valuer will act as an expert and not as an arbitrator. The
Valuer’s determination of the current annual face market rent payable from the
relevant Market Base Rent Review Date will be final and binding as between the
Landlord and the Tenant.

3.2.9        If the current annual face market rent determined by the Valuer is
either equal to or more than the amount in the Landlord’s Review Notice, the
Tenant will pay all the Valuer’s costs of the determination of the current
annual face market rent payable from the relevant Market Base Rent Review Date.
If the current annual face market rent determined by the Valuer is less than the
amount in the Landlord’s Review Notice, the Landlord will pay all the Valuer’s
costs of the determination.

3.2.10      Despite anything to the contrary in this Clause 3.2, in no event
will the Base Rent be varied on a Market Base Rent Review Date to be less than
104% of the Base Rent payable immediately before that Market Base Rent Review
Date.

14


--------------------------------------------------------------------------------




3.3.      CPI BASE RENT REVIEWS

3.3.1        On each CPI Base Rent Review Date the annual Base Rent payable
under this Lease will be the amount determined under this Clause 3.3.

3.3.2        The annual Base Rent payable from the CPI Base Rent Review Date
will be the amount calculated by applying the following formula:

 

R=

 

A x C

 

 

 

 

B

 

 

where -

R             is the annual Base Rent to be payable from the CPI Base Rent
Review Date;

A             is the Australian Statistician’s Consumer Price Index (All Groups)
figure for Sydney last published before the CPI Base Rent Review Date;

B             is the Australian Statistician’s Consumer Price Index (All Groups)
figure for Sydney last published before the Commencing Date or before the most
recent date on which Base Rent was reviewed under this Lease (whichever is the
later); and

C             is the annual Base Rent payable immediately before the CPI Base
Rent Review Date.

3.3.3        If the Australian Statistician updates the reference base of the
Consumer Price Index, the intended continuity of calculation will be preserved
by applying the appropriate factor as chosen by the Landlord to such updated
reference base.

3.3.4        If the Consumer Price Index is discontinued or suspended the
Landlord and the Tenant will try to agree within 1 Month after the CPI Base Rent
Review Date on an alternative index which reflects fluctuations in the cost of
living in Sydney.

3.3.5        If the Consumer Price Index is discontinued or suspended and if the
Landlord and the Tenant do not agree on an alternative index under Clause 3.3.4,
the Landlord will request the President to nominate an alternative index which
reflects fluctuations in the cost of living in Sydney. The decision of the
President will be final and binding as between the Landlord and the Tenant. The
Landlord and the Tenant will each pay a one half share of all the President’s
costs of that determination.

3.3.6        Despite anything to the contrary in this Clause 3.3, in no event
will the Base Rent be varied on a CPI Base Rent Review Date to be less than 104%
of the Base Rent payable immediately before that CPI Base Rent Review Date.

3.4.      FIXED PERCENTAGE BASE RENT REVIEWS

On each Fixed Percentage Base Rent Review Date the annual Base Rent payable
under this Lease will be the annual Base Rent payable immediately before that
Fixed Percentage Base Rent Review Date increased by the percentage specified in
Item 12.

15


--------------------------------------------------------------------------------




3.5.      INSTALMENTS OF BASE RENT

3.5.1        The Tenant will pay Base Rent to the Landlord during the Term at
the following rates:

(a)           if the Commencing Date is the first day of a Month, the first Base
Rent payment is due on the Commencing Date in an instalment equal to one twelfth
of the annual Base Rent then payable;

(b)           if the Commencing Date is not the first day of a Month, the first
Base Rent payment will be calculated on a daily basis based on the number of
days in the relevant Month;

(c)           if the Terminating Date is not the last day of a Month, the last
Base Rent payment will be calculated on a daily basis based on the number of
days in the relevant Month; and

(d)           by instalments monthly in advance on the first day of each full
Month within the Term equal to one twelfth of the annual Base Rent then payable.

3.5.2        If the Base Rent has not been agreed or determined by a Market Base
Rent Review Date, the Tenant will pay to the Landlord instalments of Base Rent
on account equal to the Base Rent payable before the Market Base Rent Review
Date. Within 28 days of the Base Rent being agreed or determined the Tenant will
pay to the Landlord any difference between the amount paid on account and the
Base Rent as agreed or determined.

3.6.      OUTGOINGS

3.6.1        The Tenant will pay the Tenant’s Proportion of Outgoings.

3.6.2        The Landlord can at any time give written notice to the Tenant
detailing the Tenant’s Proportion of Outgoings not then paid by the Tenant.
Within 28 days of the notice the Tenant will pay to the Landlord the Tenant’s
Proportion of Outgoings detailed in the notice.

3.6.3        Despite anything to the contrary in this Lease, the Landlord can
give to the Tenant the Landlord’s Outgoings Estimate. The Tenant will pay the
Landlord’s Outgoings Estimate by equal monthly instalments in advance on the
same days and in the same manner as Base Rent.

3.6.4        Within a reasonable time after the end of the period covered by the
Landlord’s Outgoings Estimate, the Landlord will give written notice to the
Tenant of the actual amount of the Tenant’s Proportion of Outgoings for that
period and will make any necessary adjustment of any under-payment or
over-payment of the Tenant’s Proportion of Outgoings.

3.7.      ABATEMENT

3.7.1        Except where claims cannot be made under the Landlord’s insurance
of the Premises or the Estate because of an act or failure to act by the Tenant,
where the Premises are damaged by fire, flood, lightning, storm or other
disabling cause and, as a consequence, the Premises are either substantially
unfit for the Tenant’s use or the Landlord considers it undesirable to rebuild
the Premises in their previous form, Clauses 3.7.2 and 3.7.3 apply.

3.7.2        The Base Rent and the Tenant’s Proportion of Outgoings (or a
proportionate part of the Base Rent and of the Tenant’s Proportion of Outgoings
depending on the extent of the damage) will

16


--------------------------------------------------------------------------------




abate from the date of the damage until the Premises are either made fit for the
Tenant’s use or rebuilt in their previous form or this Lease is terminated under
Clause 2.2.

3.7.3        Any dispute under this Clause 3.7 will be referred to arbitration
under the Commercial Arbitration Act 1984. Any party can have legal
representation at such arbitration.

3.8.      METHOD OF PAYMENT

All Base Rent and other payments by the Tenant to the Landlord under this Lease
are to be made in full at the address shown in Item 1 or at any other place
notified in writing by the Landlord to the Tenant. If required by the Landlord,
Base Rent will be paid by irrevocable automatic order on the Tenant’s bank in
favour of the Landlord at the Landlord’s bank.

3.9.      DEEMED RENT AND INTEREST ON ARREARS

3.9.1        The Landlord and the Tenant agree that any monies due but unpaid by
the Tenant to the Landlord under this Lease are deemed to be rent for the
purposes of this Lease.

3.9.2        The Tenant will pay to the Landlord interest on any Base Rent and
on any other monies due but unpaid for 14 days. Interest will be calculated at a
rate equal to 2% above the interest rate that the Landlord would be charged by
the Sydney Head Office of the Commonwealth Bank as at the dates on which such
monies fall due on overdrafts of more than $100,000.00. Interest will be
calculated from the date on which such moneys are due to the date on which such
moneys are received by the Landlord.

3.10.    PAYMENTS AFTER TERMINATION

Unless the Landlord chooses otherwise, any monies paid by the Tenant after this
Lease is terminated will be applied in the following order:

3.10.1      to Base Rent, the Tenant’s Proportion of Outgoings and other monies
due when this Lease is terminated;

3.10.2      to interest on arrears; and

3.10.3      to costs incurred by the Landlord because of the Tenant’s default.

3.11.    VARIATION OF TENANT’S PROPORTION AND MEASUREMENTS

3.11.1      The Landlord and the Tenant agree that the Tenant’s Proportion of
Estate Outgoings is calculated on the basis of the ratio that the gross lettable
area of the Premises bears to the gross lettable area of all lots in Strata Plan
58386.

3.11.2      The proportion stated in Item14B may therefore vary during the Term.
The Landlord will give written notice to the Tenant of any such variation.

3.11.3      Any measurement of area under this Lease will be in accordance with
the Property Council method of measurement for industrial estates (1997
Revision).

17


--------------------------------------------------------------------------------




3.12.    GST

3.12.1      The Base Rent and any other payment to be made by the Tenant under
this Lease has been calculated without regard for GST. The Tenant must pay to
the Landlord any amount which is payable by the Landlord on account of GST as a
consequence of any supply made to the Tenant by the Landlord under this Lease,
such payment on account of GST to be made by the Tenant at the same time as the
payment for the relevant supply.

3.12.2      Within 14 days after receiving payment of the Base Rent or any other
amount paid by the Tenant, the Landlord must give to the Tenant a tax invoice in
respect of any payment made under Clause 3.12.1.

3.12.3      If the Tenant fails to pay any amount under Clause 3.12.1 by the
date required under this Lease, the Tenant will on demand pay the Landlord an
amount equal to any interest or penalties incurred by the Landlord arising as a
result of the Tenant’s default.

3.12.4      If at any time an adjustment is made as between the Landlord and the
relevant taxing authority of an amount paid on account of GST on any supply made
to the Tenant by the Landlord under this Lease, a corresponding adjustment must
be made as between the Landlord and the Tenant and any payments required to give
effect to the adjustment must be made.

3.12.5      The amount of Outgoings will be calculated as follows:

(A – B) x (1 + C)

where:

A             is the GST inclusive price of the component of Outgoings, being
the amount paid by the Landlord;

B             is the GST input tax credit for which the Landlord is eligible on
the component of Outgoings; and

C             is the rate of GST expressed as a decimal.

4.        UTILITIES

4.1.      LIGHT AND POWER SOURCES

The Tenant will only use light, power or heat generated by electric current and
gas and water supplied through meters.

4.2.      PAYMENT OF UTILITY CHARGES

The Tenant will promptly pay all utility and service charges in relation to the
Premises and, where required by the Landlord, install at the Tenant’s cost any
necessary meters.

18


--------------------------------------------------------------------------------




5.        OTHER CHARGES

5.1.      STAMP DUTY AND LANDLORD’S COSTS

5.1.1        The Tenant will pay the Landlord’s costs (including legal costs as
between solicitor and client) in relation to:

(a)           this Lease and any transfer, surrender or termination of this
Lease (including obtaining the consent of any Person whose consent is required);

(b)           any breach of this Lease by the Tenant; and

(c)           any litigation involving the Landlord commenced by or against the
Tenant in which no judgment is recorded against the Landlord.

5.1.2        The Tenant will pay when due all stamp duty and registration fees
payable in relation to this Lease and in relation to anything done under this
Lease.

6.        TENANT’S BUSINESS

6.1.      PERMITTED USE

The Tenant will only use the Premises for the Permitted Use.

6.2.      BUSINESS LICENCES

The Tenant will keep current all licences and permits required for the Permitted
Use.

6.3.      STATUTORY REQUIREMENTS

The Tenant will at all times comply with all statutes, ordinances,
proclamations, orders and regulations affecting the Premises, the Tenant’s use
of the Premises and the Tenant’s Goods. The Tenant will at all times comply with
all notices and orders given by any competent authority in relation to the
Premises, the Tenant’s use of the Premises and the Tenant’s Goods. The Tenant
indemnifies the Landlord in relation to any failure by the Tenant to comply with
the Tenant’s obligations under this Clause. The Landlord agrees that the Tenant
is not responsible for any structural alterations unless required because of the
Tenant’s particular use of the Premises.

7.        USE OF PREMISES AND CLEANING

7.1.      USE REQUIREMENTS

7.1.1        The Tenant will:

(a)           keep any waste pipes and drains in the Premises free from
blockages;

(b)           ensure that all rubbish is stored properly within the Premises;

(c)           keep the Premises free of all pests and vermin;

19


--------------------------------------------------------------------------------




(d)           immediately notify the Landlord and the relevant public
authorities of any infectious illness or infestation in the Premises and
thoroughly fumigate the Premises to the Landlord’s satisfaction;

(e)           promptly notify the Landlord in writing of any defect in or need
to repair the Accessories, the Fire Equipment, the Landlord’s Airconditioning
Equipment or the Premises and of any circumstance of which the Tenant is aware
which is likely to cause a danger or hazard to the Premises or to any Person in
the Estate;

(f)            ensure that any airconditioning equipment in the Premises
including, but not limited to, the Landlord’s Airconditioning Equipment is used
to its best advantage and that unconditioned air does not filter into any
airconditioned part of the Premises; and

(g)           comply with the Landlord’s requirements in relation to emergency
evacuation procedures and drills.

7.1.2        The Tenant will not:

(a)           use the Premises in an unsafe, offensive or unlawful manner;

(b)           except to the extent reasonably arising from the Permitted Use,
use the Premises in a noisy manner;

(c)           use the Accessories, the Fire Equipment or the Landlord’s
Airconditioning Equipment for any purpose other than those for which they were
supplied;

(d)           mark or damage the Premises;

(e)           put on the outside of the Premises or anywhere within the Premises
that is visible from outside the Premises any sign, advertisement or notice
without the Landlord’s prior written consent. On or before the expiry or earlier
termination of this Lease, the Tenant will remove any such sign, advertisement
or notice and make good any damage to the Landlord’s satisfaction;

(f)            do anything that might result in a statutory authority issuing a
notice;

(g)           store inflammable or dangerous substances in the Premises other
than where reasonably required by the Tenant in connection with the Permitted
Use and then only in such quantities and containers as are permitted by law and
approved by the Landlord;

(h)           keep any animal in the Premises;

(i)            without the Landlord’s prior written consent place any antenna or
similar equipment or use any loud speaker or similar equipment likely to be seen
or heard outside the Premises: or

(j)            hold any auction, fire or bankruptcy sale in the Premises without
the Landlord’s prior written consent.

20


--------------------------------------------------------------------------------


7.2.      CLEANING

The Tenant will keep the Premises clean.

7.3.      HAZARDOUS SUBSTANCES

7.3.1       The Tenant will ensure that any potentially hazardous substances in
the Premises including, but not limited to, any fuels, lubricants, chemicals and
associated items are kept safely and in sealed containers.

7.3.2       The Tenant will use its best endeavours to avoid any leak, spillage
or other escape of any potentially hazardous substance.

7.3.3       In addition to the Tenant’s obligations under Clause 6.3 the Tenant
will at all times comply with all notices, orders and requirements of the
Landlord and of any statutory, public or other competent authority in relation
to the storage or handling of potentially hazardous substances or the disposal,
removal or rendering safe of any such substances.

7.3.4       The Tenant indemnifies the Landlord against all claims, proceedings,
orders, damages, costs and expenses which the Landlord incurs in connection with
any breach by the Tenant of Clauses 7.3.1, 7.3.2 or 7.3.3. The Tenant agrees
that this indemnity will continue despite the expiry or sooner termination of
this Lease.

7.3.5       The Tenant will promptly notify the Landlord of any circumstance
which may be in breach of the Tenant’s obligations under this Clause.

7.3.6       The Tenant will obtain any report, survey or audit which the
Landlord requires to enable the Landlord to determine whether a breach of this
Clause 7.3 has occurred and will reimburse the Landlord on demand for the cost
of any such report, survey or audit which the Landlord obtains.

8.        TENANT’S USE OF ESTATE

8.1.      RULES AND REGULATIONS

The Tenant will comply with the rules and regulations of the Estate set out in
the Schedule to this Lease. The Landlord can from time to time vary the rules
and regulations set out in the Schedule so long as such variations are not
inconsistent with the rights of the Tenant under this Lease. The Tenant is bound
by any variation once written notice is given to the Tenant. A written notice
from the Landlord of the rules and regulations applying from time to time is
conclusive evidence of the rules and regulations that apply.

8.2.      BY-LAWS

The Tenant will comply with the by-laws of Strata Scheme 58386. The Owner’s
Corporation can from time to time vary the by-laws. The Tenant is bound by any
variation to the by-laws once written notice is given to the Tenant.

21


--------------------------------------------------------------------------------




8.3.      REPAIR OF DAMAGE

 

The Tenant will make good any damage to the Premises, Estate or Common Property
caused by the Tenant within 28 days of any such damage. If the Tenant fails to
comply with the Tenant’s obligations under this Clause, Clause 17.1 will apply.

8.4.      OBSTRUCTING COMMON PROPERTY

The Tenant will not obstruct Common Property.

8.5.      PARKING

The Tenant acknowledges that at the time the Tenant first occupied the Premises
the Landlord provided the number of car spaces specified in Item 18 within the
Lot being:

(a)           51 car spaces within the building standing on the Lot; and

(b)           12 outdoor car spaces standing on the Lot.

The Tenant is entitled to park the Tenant’s cars in the car spaces.

9.        LANDLORD’S MANAGEMENT AND ESTATE

9.1.      CONTROL OF AND ALTERATIONS TO ESTATE

9.1.1       The Landlord can vary the Estate and also temporarily close the
Estate so long as in doing so the Landlord does not (except in emergencies)
materially affect the Tenant’s rights under this Lease and can do or allow such
other acts on the Estate as the Landlord in its absolute discretion decides.

9.1.2       The Landlord is entitled to improve, extend or reduce the Estate
except the Premises. The Tenant is not entitled to object or to claim
compensation as a consequence unless such improvements, extensions or reductions
materially affect the Premises and the Tenant’s quiet enjoyment of the Premises.

9.1.3       The Landlord can temporarily close the Premises or the Estate in an
emergency or where otherwise required by a competent authority.

9.2.      PAYMENT OF OUTGOINGS

The Landlord will manage the Estate and will pay the Outgoings.

9.3.      PREMISES STRUCTURE

Subject to the obligations of the Tenant and of other occupants of the Estate,
the Landlord agrees to maintain and to take reasonable steps to ensure the
Owner’s Corporation maintains the structure of the Premises to a reasonable
standard having regard to the condition of the Premises when the Tenant first
occupied the Premises and to fair wear and tear.

22


--------------------------------------------------------------------------------




10.      MAINTENANCE AND REPAIR

 

10.1.    PAINTING

At least once during every period of 5 years calculated from the earlier of the
Commencing Date or the date that the Tenant first occupies the Premises and also
before the Tenant ceases to occupy the Premises, the Tenant will in a
workmanlike manner and to the Landlord’s satisfaction:

10.1.1     paint with at least 2 coats of premium quality paint and otherwise
treat appropriately all the brickwork, masonry, timber, enamel, metal work and
other surfaces of the Premises usually painted or treated;

10.1.2     colour or whiten all ceilings with premium quality paint; and

10.1.3     wash down all washable surfaces of the Premises.

10.2.    KEEPING IN REPAIR

10.2.1     The Tenant acknowledges that, as at the date that the Tenant first
occupied the Premises, the Premises were newly painted and carpeted and
otherwise in good repair. The Tenant will at all times keep the Premises
including the Accessories, the Fire Equipment and the Landlord’s Airconditioning
Equipment in or near the Premises in good repair and condition having regard to
their condition at the earlier of the Commencing Date and the date that the
Tenant first occupied the Premises.

10.2.2     The Tenant’s obligations under Clause 10.2.1 do not extend to any
repair required because of:

(a)           fair wear and tear; or

(b)           structural defects for which the Tenant is not otherwise
responsible under this Lease.

10.2.3     Despite Clause 10.2.2, the Tenant will at the Tenant’s cost replace
to the satisfaction of the Landlord any of the Accessories, the Fire Equipment
or the Landlord’s Airconditioning Equipment which are worn out or destroyed or
otherwise require replacement as a result of neglect or default of the Tenant.

10.3.    NOTICES TO REPAIR

The Landlord can give written notice to the Tenant to repair any defects or to
carry out any repair works which the Tenant is required to do under this Lease.
The Tenant will make good any defects and will carry out any repairs as required
by the Landlord’s notice.

10.4.    PLANT AND SERVICE CONTRACTS

10.4.1     The Tenant will ensure that the Accessories, the Fire Equipment and
the Landlord’s Airconditioning Equipment and any other plant or equipment in the
Premises are used to their best advantage.

10.4.2     Unless otherwise required by the Landlord, the Tenant will keep
comprehensive contracts current with contractors approved by the Landlord for
regular inspections, servicing and repair

23


--------------------------------------------------------------------------------




of the Accessories, the Fire Equipment and the Landlord’s Airconditioning
Equipment and any other plant or equipment in the Premises.

 

10.5.    DELIVERING UP IN GOOD REPAIR

 

10.5.1     Unless the Landlord notifies the Tenant in writing before the expiry
or earlier termination of this Lease that the Tenant is not required to comply
with any of its obligations under this Clause 10.5.1, at the expiry or earlier
termination of this Lease the Tenant will give vacant possession of the Premises
to the Landlord with the Premises in the state of repair required under this
Lease including, but not limited to, the following:

(a)           the Premises being painted and treated as required under Clause
10.1;

(b)           the Premises being in the state of repair required under Clause
10.2;

(c)           the Tenant’s Goods being removed from the Premises as required
under Clause 10.6;

(d)           the carpet in the Premises being replaced with carpet of no lesser
quality than the carpet in the Premises when the Tenant first occupied the
Premises;

(e)           two coats of high quality sealant approved by the Landlord to be
applied to the warehouse floor;

(f)            any fitting out in the Premises carried out by, for or at the
cost of the Landlord on behalf of or at the request of the Tenant being removed
from the Premises and any consequential damage made good;

(g)           the Premises Services being returned to the configuration they
were in before the Tenant first occupied the Premises;

(h)           if they have been removed or altered, the Landlord’s Power
Facilities being reinstated in full working order;

(i)            all cables, wires, ducting and pipes installed by the Tenant
being removed from the Premises and terminated at the source;

(j)            any part of the Premises structure in which holes have been made
by or on behalf of the Tenant being made good; and

(k)           ensuring that the ceiling tiles and the ceiling support grid are
in good repair.

10.5.2     Despite anything to the contrary in this Lease, this Lease will be
deemed to continue until such time as the Tenant complies with all of its
obligations under Clause 10.5.1.

10.6.    REMOVAL OF TENANT’S GOODS

10.6.1     If the Tenant is not in default under this Lease the Tenant can
during the last Month of the Tenant’s occupation of the Premises remove the
Tenant’s Goods from the Estate so long as such removal is done under the
supervision of and in accordance with the directions of the Landlord. The Tenant
will make good any damage caused to the Premises or the Estate.

24


--------------------------------------------------------------------------------




10.6.2     If the Tenant does not remove the Tenant’s Goods as provided under
Clause 10.6.1and the Landlord requires the Tenant to remove the Tenant’s Goods,
the Tenant will remove the Tenant’s Goods within 14 days of the expiry of the
last Month of the Tenant’s occupation of the Premises so long as such removal is
done under the supervision of and in accordance with the directions of the
Landlord. The Tenant will make good any damage caused to the Premises or the
Estate.

 

10.6.3     If the Tenant does not remove the Tenant’s Goods as provided under
Clauses 10.6.1 and 10.6.2 the Landlord can:

(a)           remove and store the Tenant’s Goods at the Tenant’s risk and cost;
and

(b)           treat any of the Tenant’s Goods as if they were the Landlord’s
property and deal with them in any way (including by sale) without being liable
to account to the Tenant.

10.6.4     The Tenant indemnifies the Landlord in relation to the removal and
storage of the Tenant’s Goods and in relation to claims by any Person of an
interest in the Tenant’s Goods.

10.6.5     Despite anything to the contrary in this Lease, this Lease will be
deemed to continue until such time as the Tenant’s Goods are removed from the
Premises.

11.      WORKS AND OVERLOADING

11.1.    WORKS

11.1.1     The Tenant will not undertake any Works without first obtaining the
Landlord’s written consent.

11.1.2     Before undertaking Works the Tenant will submit detailed plans and
specifications of the Works to the Landlord for approval.

11.1.3     If the Landlord approves the Works:

(a)           the Works must be carried out by Persons appointed or approved by
the Landlord;

(b)           in undertaking the Works the Tenant must comply with the
requirements of the Landlord, the law and the relevant public authorities; and

(c)           the Tenant must pay the Landlord’s costs and expenses in
connection with the Works.

11.2.    OVERLOADING

The Tenant will not bring anything onto the Premises or the Estate that is
likely to overload the roof, walls, floor or structure of the Premises or of the
Estate.

12.      LANDLORD’S RESERVATIONS

12.1.    RIGHT TO USE EXTERIOR AND TO MAINTAIN SERVICES

The Landlord reserves the right:

12.1.1     to use the exterior walls and the roof of the Premises;

25


--------------------------------------------------------------------------------




12.1.2     to install, maintain, replace and run substances through any pipes,
ducts or wires passing through the Premises; and

 

12.1.3     to enter the Premises to exercise such rights.

12.2.    RIGHT OF ENTRY TO INSPECT AND CARRY OUT WORKS

The Landlord with all necessary materials can enter the Premises at reasonable
times after giving not less than 24 hours written notice (or at any time without
notice in an emergency) to:

12.2.1     do any works that the Landlord considers desirable;

12.2.2     inspect the Premises;

12.2.3     exercise any of the Landlord’s rights under this Lease; or

12.2.4     repair the Premises where the Premises have been damaged.

12.3.    LANDLORD’S SIGNS AND INSPECTIONS

With not less than 24 hours prior written notice, the Landlord can enter the
Premises at any time to affix ‘For Sale’ signs and, during the last 6 Months of
the Term (if the Tenant has not exercised an option to renew pursuant to Clause
2.4) to affix ‘For Lease’ signs. The Tenant will not obscure the Landlord’s
signs. The location of the Landlord’s signs must not obscure the Tenant’s signs
or affect access to the Premises. The Tenant will allow all Persons authorised
by the Landlord to inspect the Premises at reasonable times after reasonable
notice from the Landlord.

12.4.    EASEMENTS AND OTHER RIGHTS

12.4.1     The Landlord can transfer or create any easement, licence or other
right or dedicate land in favour of any Person or in favour of land near the
Premises or in favour of any public authority for the purposes of access,
support or services. This Lease is subject to any such easement, licence, other
right or dedication.

12.4.2     The Landlord will not dedicate land or transfer or create any
easement, licence or other right which would substantially and permanently
lessen the Tenant’s rights under this Lease.

13.      LANDLORD’S LIABILITIES AND INDEMNITIES

13.1.    SUITABILITY OF PREMISES

13.1.1     The Landlord gives no warranty and makes no representation to the
Tenant that the Premises or the Estate are suitable or will remain suitable or
adequate for the Tenant’s purposes. Any warranty implied by law about the
suitability or adequacy of the Premises or the Estate is excluded from this
Lease.

13.1.2     The Landlord gives no warranty and makes no representation to the
Tenant about any other businesses in the Estate.

26


--------------------------------------------------------------------------------




13.2.    ASSUMPTION OF RISK

 

The Tenant occupies and uses the Premises and the Estate at the Tenant’s sole
risk.

13.3.    INTERRUPTION OF SERVICES

Despite any law to the contrary, the Landlord is not liable to the Tenant for
any loss suffered by the Tenant because the Accessories, the Fire Equipment or
the Landlord’s Airconditioning Equipment fail to function or because of any
blocked drains or because of any loss of services to the Premises except to the
extent that any such loss is caused by the Landlord’s negligent act or omission.

13.4.    CONDITION PRECEDENT

Where the Tenant is aware of damage that the Tenant might suffer, the Landlord
will only be liable to the Tenant for the Landlord’s failure to take action to
prevent such damage if the Tenant first gives the Landlord written notice and
the Landlord fails to take reasonable steps to rectify the problem.

13.5.    INDEMNITIES BY TENANT

13.5.1     The Tenant indemnifies the Landlord against all claims, costs and
expenses for which the Landlord is liable in relation to any death, personal
injury or property damage caused by any act or failure to act by the Tenant or
because of the Tenant’s use of the Estate except to the extent that any claims,
costs or expenses are caused by the Landlord’s negligent act or omission.

13.5.2     The Tenant indemnifies the Landlord against all loss or damage caused
by the Tenant including, but not limited to, the Tenant’s use or misuse of the
Estate, the Premises, the Accessories, the Fire Equipment or the Landlord’s
Airconditioning Equipment or by the Tenant’s failure to notify the Landlord of
any major or continuing defect in the Premises, the Accessories, the Fire
Equipment or the Landlord’s Airconditioning Equipment.

13.5.3     The Landlord is not liable for any damage caused to the Premises or
to the Tenant’s Goods by burglary, theft or malicious damage except to the
extent that such damage is caused by the Landlord’s negligent act or omission.

13.6.    LIMITATION OF LANDLORD’S LIABILITY

13.6.1     The Landlord enters into this Lease as responsible entity of the
Scheme and in no other capacity.

13.6.2      Despite any other provision of this Lease (whether express or
implied) other than Clause 13.6.5:

(a)           the Landlord’s liability in connection with this Lease is limited
to the amount that the Landlord has a right to recover, and actually recovers,
from the Scheme’s assets by exercising the Landlord’s right of indemnity; and

(b)           the Landlord does not have to satisfy any liability in connection
with this Lease from any assets other than the Scheme’s assets.

27


--------------------------------------------------------------------------------




These limitations apply to all liability whatever its cause, including, but not
limited to, liability for negligence.

 

13.6.3     The Tenant must not exercise any right, power or remedy that requires
the Landlord to incur:

(a)           any expenses for which the Landlord has no right of indemnity
against the Scheme’s assets; or

(b)           any expenses greater than the amount that the Landlord can recover
from the Scheme’s net assets (taking into account the Scheme’s other
liabilities).

13.6.4     The Tenant must not take any steps to appoint, or assist any Person
to appoint:

(a)           a receiver, receiver and manager or other Person to any property
that the Landlord owns, or in which the Landlord has an interest, other than the
Scheme’s assets; or

(b)           a liquidator, provisional liquidator or administrator to the
Landlord.

13.6.5     The limitations in Clause 13.6.2 and restrictions in Clause 13.6.3 do
not apply to the extent that the Landlord’s fraud, negligence or breach of trust
reduces or extinguishes the Landlord’s right of indemnity from the property of
the Scheme.

14.      INSURANCES

14.1.    PUBLIC RISK AND PLATE GLASS

The Tenant will keep current in the name of the Tenant, noting the interest of
the Landlord and, if required by the Landlord, the Landlord’s mortgagee:

14.1.1     a public risk insurance policy for not less than $20,000,000.00 or
for such higher amount as the Landlord requires from time to time; and

14.1.2     adequate reinstatement insurance of all plate glass in the Premises
for the amount the Landlord requires from time to time.

14.2.    WORKERS’ COMPENSATION

The Tenant will comply with all statutory requirements in relation to workers
compensation.

14.3.    TENANT’S GOODS INSURANCE

The Tenant will keep current adequate insurance against damage to or loss of the
Tenant’s Goods.

14.4.    LANDLORD MAY INSURE

If the Tenant fails to take out the insurances required under this Lease, the
Landlord can take out those insurances. Any amount paid by the Landlord for such
insurances will be payable by the Tenant to the Landlord on demand.

28


--------------------------------------------------------------------------------




14.5.    REPUTABLE INSURER

 

All insurances required to be taken out by the Tenant under this Lease are to be
taken out with a reputable insurer.

14.6.    PRODUCTION OF POLICIES

The Tenant will promptly provide to the Landlord a certificate of insurance in
relation to any insurance policy which the Tenant is required to take out under
this Lease.

14.7.    CONDUCT VOIDING INSURANCES

The Tenant will not do anything that might make any insurance taken out by the
Landlord or the Tenant void or voidable or which would breach any laws,
regulations or statutes.

15.      ASSIGNMENT, SHARES DEALING, SUB-LETTING MORTGAGING ETC.

15.1.    RESTRICTION ON ASSIGNMENT AND SUB-LETTING

15.1.1     The Tenant will not assign, mortgage, charge or otherwise deal with
the Tenant’s interest in the Premises.

15.1.2     Any assignment, sub-letting or licence will not breach Clause 15.1.1
if:

(a)           the Tenant is either not in breach of this Lease or such breach
has been waived or remedied;

(b)           the Tenant gives 1 Months prior notice; and

(c)           the Tenant complies with Clause 15.1.3.

15.1.3     Before any assignment, sub-letting or licence:

(a)           the Tenant will prove to the Landlords’ satisfaction that the New
Tenant is respectable and solvent and capable of adequately carrying out the
Permitted Use and that the New Tenant is of no lesser commercial standing and
substance than the Tenant and Guarantor (if any) were collectively at the date
that the Tenant first occupied the Premises;

(b)           in the case of assignment, the New Tenant will agree with the
Landlord in the form required by the Landlord to perform this Lease;

(c)           in the case of assignment, the New Tenant will provide such
guarantees of the New Tenant’s performance of this Lease as the Landlord
requires including, but not limited to, a Bank Guarantee equivalent to 12 Months
Base Rent and the Tenant’s Proportion of Outgoings, increased by the rate of GST
(expressed as a percentage) then applicable, and Item 15 will be deemed to be
altered to refer to that Bank Guarantee;

(d)           the Tenant and the Guarantor (if any) will enter into a deed in
the form required by the Landlord acknowledging their continuing liability under
this Lease;

29


--------------------------------------------------------------------------------




(e)           in the case of a sub-lease or licence, the Tenant will establish
to the Landlords’ satisfaction that the New Tenant is required to pay a market
rent or fee;

 

(f)            the Tenant and the New Tenant will comply with the Landlord’s
requirements in relation to documenting, stamping and registering the
transaction; and

(g)           the Tenant will pay the Landlords’ costs in connection with the
proposed assignment, sub-letting or licence.

15.2.    RESTRICTION ON SHARE DEALINGS

15.2.1     If the Tenant is a corporation (other than a corporation whose shares
are listed on an Australian Stock Exchange) then, unless the Tenant first
complies with Clause 15.2.2, the Tenant will not take any action which would
have the effect that the shareholders of the Tenant at the Commencing Date
would, after such action, beneficially hold or control less than 51 per cent of
the voting rights or of the income or capital participation rights in the Tenant
or less than 51 per cent of the voting rights at a meeting of directors of the
Tenant.

15.2.2     The requirements referred to in Clause 15.2.1 are that the Tenant:

(a)           gives to the Landlord not less than 1 Months written notice of its
intention;

(b)           is not in default under this Lease unless such default has been
waived or remedied;

(c)           proves to the Landlord’s satisfaction that the Proposed Transferee
is respectable, responsible and solvent;

(d)           ensures that the Proposed Transferee provides to the Landlord such
guarantees of the Tenant’s obligations under this Lease as the Landlord requires
including, but not limited to, a Bank Guarantee equivalent to 12 Months Base
Rent and the Tenant’s Proportion of Outgoings, increased by the rate of GST
(expressed as a percentage) then applicable, and Item 15 will be deemed to be
altered to refer to that Bank Guarantee; and

(e)           pays the Landlord’s costs.

16.      LANDLORD’S TITLE

16.1.    QUIET ENJOYMENT

For so long as the Tenant pays the Base Rent and other moneys payable under this
Lease when due and performs the Tenant’s obligations under this Lease, then,
subject to this Lease the Tenant can occupy the Premises without interruption or
disturbance from the Landlord.

16.2.    NOT PREJUDICE HEAD LEASE

The Tenant will not do anything that will prejudice or lead to the termination
of any head lease of the Premises.

30


--------------------------------------------------------------------------------


16.3.           PERSON OTHER THAN LANDLORD BECOMING ENTITLED TO BASE RENT

If any Person other than the Landlord becomes entitled to receive the Base Rent
payable under this Lease, such Person will have the benefit of all the Tenant’s
obligations under this Lease. The Tenant, at the Landlord’s reasonable cost,
will enter into any agreement with such other Person as the Landlord reasonably
requires.

17.                  TENANT’S DEFAULT

17.1              LANDLORD CAN REMEDY DEFAULTS

If the Tenant fails to pay any monies required to be paid under this Lease to
any Person other than the Landlord or fails to perform the Tenant’s obligations
under this Lease, the Landlord can, as the Tenant’s agent, make such payment or
perform such obligation. The Tenant will pay on demand all costs incurred by the
Landlord in doing so.

17.2.           SEPARATE SUITS

The Landlord can sue the Tenant for any monies including, but not limited to,
Base Rent owing to the Landlord under this Lease.

17.3.           RE-ENTRY ON DEFAULT AND FORFEITURE

The Tenant will be in default under this Lease and the Landlord can re-enter and
re-possess the Premises if:

17.3.1                Base Rent is unpaid for 14 days after the due date;

17.3.2                any other monies are unpaid for 14 days after the due
dates;

17.3.3                repairs required by any notice are not completed within
the time required by such notice;

17.3.4                the Tenant fails to perform any other of the Tenant’s
obligations under this Lease for 14 days after the Landlord gives the Tenant
written notice of the Tenant’s default;

17.3.5                where the Tenant is a natural person, the Tenant assigns
the Tenant’s estate or enters into a deed of arrangement for the benefit of
creditors;

17.3.6                where the Tenant is a corporation, the Tenant goes into
liquidation (except a liquidation for the purposes of a reconstruction) or is
wound up or dissolved, enters into a scheme of arrangement or composition with
creditors, is placed under official management, has an administrator, a receiver
or a receiver and manager appointed in relation to any of its assets or has an
inspector appointed in relation to its affairs; or

17.3.7                execution is levied against any of the Tenant’s assets.

31


--------------------------------------------------------------------------------




17.4.    LANDLORD AS TENANT’S ATTORNEY - OMITTED

 

17.5.           REMOVAL OF TENANT’S GOODS

On re-entering the Premises the Landlord is entitled to remove and sell or
otherwise dispose of the Tenant’s Goods (including by sale) and to retain the
proceeds of any such sale to apply to Base Rent and any other monies owing under
this Lease. The Tenant agrees that the Landlord in so doing will not be liable
for trespass, conversion or otherwise and indemnifies the Landlord accordingly.

17.6.           ESSENTIAL TERMS AND DAMAGES

17.6.1                The following are essential terms of this Lease:

(a)                                  that the Tenant pay the Base Rent and any
other moneys payable by the Tenant under this Lease no later than 14 days after
their due dates;

(b)                                 Clause 6.1;

(c)                                  Clause 15.1; and

(d)                                 Clause 15.2.

17.6.2                The Tenant will compensate the Landlord for any loss or
damage suffered by the Landlord because of the Tenant’s breach of an essential
term of this Lease.

17.6.3                The Landlord can recover damages from the Tenant for any
loss or damage suffered by the Landlord because of the repudiation or breach of
this Lease during the entire Term, including both before and after any of the
following:

(a)                                  the Tenant vacating the Premises;

(b)                                 the Landlord re-entering the Premises or
terminating this Lease;

(c)                                  the Landlord accepting the Tenant’s
repudiation of this Lease; or

(d)                                 this Lease being surrendered by operation of
law because of the Tenant’s and the Landlord’s conduct.

18.                  GUARANTEE

18.1.           GUARANTEE

18.1.1                In consideration of the Landlord granting this Lease to
the Tenant at the Guarantor’s request, the Guarantor (as shown by the Guarantor
signing this Lease):

(a)                                  guarantees to the Landlord the punctual
payment of all Base Rent and the Tenant’s Proportion of Outgoings and the
punctual observance by the Tenant of all other terms of this Lease to be
performed by the Tenant including under any Option Lease (all of which are
included in the expression ‘this Lease’ where appearing in this Clause 18); and

32


--------------------------------------------------------------------------------




(b)                                 unconditionally indemnifies the Landlord in
respect of any failure by the Tenant to make any payment or to perform any
obligation under this Lease.

 

18.1.2                The Landlord and the Guarantor agree as follows:

(a)                                  this guarantee and indemnity is a
continuing guarantee and indemnity which is absolute and unconditional in all
circumstances and is irrevocable and will remain in force until all the Tenant’s
obligations under this Lease are performed;

(b)                                 this guarantee and indemnity will not be
discharged by the payment at any time of any monies on account or by any
concession given by the Landlord to the Tenant or to the Guarantor or to any
other Person or by any compounding, compromise, release, abandonment, waiver,
variation, relinquishment or renewal of any of the Landlord’s rights against the
Tenant or the Guarantor or any other Person or by the Landlord’s neglect or
omission to enforce any such rights or by any other thing whatsoever which but
for this Clause might abrogate, prejudice or affect this guarantee and indemnity
or by any variation or addition to this Lease;

(c)                                  this guarantee and indemnity is in addition
to any other rights which the Landlord has under this Lease and can be enforced
against the Guarantor without the Landlord first having recourse to any other
rights and without taking any action against the Tenant;

(d)                                 this guarantee and indemnity will not
prejudicially affect or be prejudicially affected by any security held by the
Landlord for any moneys owing under this Lease but such security will be
collateral and the Guarantor will not as against the Landlord in any way claim
the benefit or seek the transfer of any security;

(e)                                  the Guarantor warrants that the Guarantor
has full power and authority to enter into this guarantee and indemnity and that
the Guarantor’s obligations under this guarantee and indemnity are in no way
diminished, fettered or controlled by any deed or instrument including, but not
limited to, any debenture trust deed relating to securities issued or given by
the Guarantor; and

(f)                                    this guarantee and indemnity will not be
affected by any assignment, subletting or parting with possession of the
Premises by the Tenant but will continue in full force and effect.

18.2.           LEASE TO GUARANTOR

The Guarantor agrees with the Landlord that if any time the Tenant goes into
liquidation or becomes bankrupt and the liquidator or trustee in bankruptcy
disclaims this Lease or if the Landlord becomes entitled to exercise any right
of re-entry under this Lease and terminates this Lease or agrees to the
surrender of this Lease, then the Landlord may require the Guarantor to accept
as tenant from the Landlord a registrable lease of the Premises for a term equal
to the then unexpired residue of the Term, such lease to be on the same terms as
this Lease and to take effect from the day after the date of the disclaimer,
re-entry or surrender provided always that within 3 Months after the date of
disclaimer, re-entry or surrender the Landlord serves on the Guarantor written
notice requiring the Guarantor to accept such lease.

33


--------------------------------------------------------------------------------




19.                    GENERAL

 

19.1.           TENANT CONTACT

The Tenant will give to the Landlord the home address and telephone number of a
24 hour contact for the Tenant

19.2.           LANDLORD’S MANAGING AGENT

The Landlord can give the Tenant written notice of the appointment of any Person
as the Landlord’s agent. Until the Landlord gives the Tenant written notice
revoking any appointment such Person will be entitled to exercise all the
Landlord’s rights under this Lease including, but not limited to, receiving
monies payable by the Tenant to the Landlord and giving receipts in the
Landlord’s name.

19.3.           NOTICES

19.3.1                Any notice or document to be given by the Landlord under
this Lease will be validly signed if signed by any managing agent, manager of
properties, director, secretary, attorney or solicitor of the Landlord or by any
Person nominated by the Landlord.

19.3.2                Any notice or document to be given under this Lease can be
given:

(a)                                  in any manner authorised by Section 170 of
the Conveyancing Act 1919;

(b)                                 by being left at or posted to:

(i)                                     an address shown in this Lease;

(ii)                                  in the case of a corporation, at its
registered office;

(iii)                               in the case of the Tenant, at the Premises;
or

(c)                                  by facsimile transmission.

19.3.3                A notice or document will be regarded as being received:

(a)                                  in the case of posting, 2 Business Days
after it is placed in the post; or

(b)                                 in the case of facsimile transmission, the
first Business Day after the whole notice or document has been transmitted from
the sending machine and a transmission report has been produced by the sending
machine.

19.4.           LANDLORD’S AND OWNER’S CORPORATIONS CONSENTS AND COSTS

19.4.1                Unless provided to the contrary in this Lease where the
Landlord is required to exercise a discretion, the Landlord will exercise its
discretion reasonably.

19.4.2                Unless provided to the contrary in this Lease where the
Tenant is to pay the Landlord’s costs, the Landlord will be reasonable in
incurring costs.

34


--------------------------------------------------------------------------------




19.5.           RELATIONSHIP BETWEEN PARTIES

 

Nothing in this Lease creates the relationship of partnership, principal and
agent or joint venture between the parties to this Lease. The only relationship
between the parties to this Lease is that of landlord, tenant and guarantor (if
any) on the terms of this Lease.

19.6.           MINIMISE DISRUPTION

19.6.1                In exercising the Landlord’s rights to enter the Premises
or to do works the Landlord and the Landlord’s employees, agents and contractors
will be entitled to enter the Premises.

19.6.2                In exercising the Landlord’s rights to enter the Premises
the Landlord will:

(a)                                  use all reasonable endeavours to ensure
that as little disruption as is practical is caused to the Tenant’s use of the
Premises; and

(b)                                 ensure the Tenant’s entitlement to quiet
enjoyment of the Premises is not breached.

19.7.           INTERPRETATION

19.7.1                No waiver by either the Landlord or the Tenant of any
right under this Lease will be a waiver of any other right.

19.7.2                No action taken by either the Landlord or the Tenant under
this Lease will limit their other rights and remedies.

19.7.3                Termination of this Lease will not affect the rights of
either the Landlord or the Tenant accrued before termination.

20.                  SPECIAL PROVISIONS

20.1.           BANK GUARANTEE

20.1.1                If an amount appears in Item 15, Clauses 20.1.2 to 20.1.6
apply.

20.1.2                On or before the earlier of the Commencing Date or the
date that the Tenant first occupies the Premises the Tenant will deliver the
Bank Guarantee to the Landlord.

20.1.3                If for any reason the Bank Guarantee held by the Landlord
is for less than the amount required in Item 15, the Tenant will within 10
Business Days of written notice from the Landlord provide to the Landlord
additional security by way of Bank Guarantee for such amount as is necessary to
ensure that the Landlord holds a Bank Guarantee for not less than the amount
required under Item 15.

20.1.4                The Landlord is entitled to claim under the Bank Guarantee
an amount equal to any moneys due but unpaid by the Tenant to the Landlord under
this Lease.

35


--------------------------------------------------------------------------------




20.1.5                The Landlord will deliver the Bank Guarantee (or so much
of the Bank Guarantee as is then held by the Landlord) to the Tenant within a
reasonable time after the last of:

 

(a)                                  the Terminating Date of this Lease or, if
applicable, the Terminating Date of the Option Lease (whichever is the later);

(b)                                 the expiry date of any holding over under
this Lease or, if applicable, under the Option Lease (whichever is the later);
and

(c)                                  the date that the Landlord is satisfied
that the Tenant has complied with all the Tenant’s obligations under this Lease
or, if applicable, the date that the Tenant has complied with all the Tenant’s
obligations under the Option Lease (whichever is the later).

20.1.6                If the identity of the Landlord changes the Tenant will do
all things necessary at the Landlord’s cost to ensure a replacement Bank
Guarantee issues in favour of the then Landlord no later than 14 days after
written request from the Landlord.

20.2.           SECURITY DEPOSIT

20.2.1                If an amount appears in Item 16, Clauses 20.2.2 to 20.2.6
apply.

20.2.2                On or before the earlier of the Commencing Date and the
date that the Tenant first occupies the Premises the Tenant will deliver the
Security Deposit to the Landlord.

20.2.3                If for any reason the Security Deposit held by the
Landlord is for less than the amount required in Item 16, the Tenant will within
10 Business Days of written notice from the Landlord provide to the Landlord
additional security by way of Security Deposit for such amount as is necessary
to ensure that the Landlord holds a Security Deposit for not less than the
amount required under Item 16.

20.2.4                The Landlord is entitled to deduct from the Security
Deposit an amount equal to any monies due but unpaid by the Tenant to the
Landlord under this Lease.

20.2.5                The Security Deposit may at the Landlord’s discretion be
held by the Landlord in an interest bearing account. Any interest earned will be
added to the Security Deposit and any fees and charges will be deducted from the
Security Deposit.

20.2.6                The Security Deposit (or so much of the Security Deposit
as is then held by the Landlord) will be returned to the Tenant on the last of:

(a)                                  the Terminating Date of this Lease or, if
applicable, the Terminating Date of the Option Lease (whichever is the later);

(b)                                 the expiry date of any holding over under
this Lease or, if applicable, under the Option Lease (whichever is the later);
and

(c)                                  the date that the Tenant complies with all
the Tenant’s obligations under this Lease or, if applicable, the date that the
Tenant complies with all the Tenant’s obligations under the Option Lease
(whichever is the later).

36


--------------------------------------------------------------------------------




20.3.           INCENTIVE ALLOWED

 

20.3.1                Despite Clauses 3.1 and 3.5.1 the Tenant is entitled to a
period of 6 Months free of Base Rent (the ‘Base Rent Free Period’) commencing on
the Commencing Date.

20.3.2                Notwithstanding Clause 20.3.1 the Tenant may, by notice in
writing given to the Landlord no later than 14 days after the Commencing Date
(time to be of the essence) notify the Landlord that the Tenant:

(a)                                  does not wish to receive the benefit of the
Base Rent Free Period and in that event:

(i)                                     the Tenant will be obliged to commence
payment of the Base Rent on and from the Commencing Date in accordance with
Clause 3.5.1 of this Lease;

(ii)                                  Clause 20.3.1 will no longer apply; and

(iii)                               the Landlord will pay to the Tenant the
amount in Item 19A by way of contribution towards the cost of the Tenant’s
Fitout Works (the ‘Landlord’s Contribution’) in accordance with Clause 20.3.3;
or

(b)                                 wants to receive the benefit of part only of
the Base Rent Free Period and nominating the part of the Base Rent Free Period
which applies, and in that event:

(i)                                     notwithstanding Clause 20.3.1, the
Tenant will be obliged to commence payment of the Base Rent on and from the day
after expiry of that part of the Base Rent Free Period nominated to apply in the
Tenant’s notice; and

(ii)                                  the Landlord will pay to the Tenant the
Landlord’s Contribution towards the cost of the Tenant’s Fitout Works in
accordance with Clause 20.3.3, calculated as follows:

A = I - R

Where:

A                                      is the amount to be paid by the Landlord;

I                                            is the amount specified in Item
19A; and

R                                        is the amount of Base Rent which would
have been payable during the Base Rent Free Period nominated in the Tenant’s
Notice given under this Clause 20.3.2(b).

20.3.3                If the Tenant gives a notice in accordance with Clause
20.3.2(a) or Clause 20.3.2(b) the Landlord will pay amounts not exceeding the
Landlord’s Contribution (or part determined pursuant to Clause 20.3.2(b)) to the
Tenant’s contractor responsible for conduct of the Tenant’s Fitout Works after
the last of:

(a)                                  completion of the Tenant’s Fitout Works to
the Landlord’s satisfaction; and

37


--------------------------------------------------------------------------------




(b)                                 delivery to the Landlord of tax invoices
addressed to the Landlord from the Tenant’s contractor responsible for the
Tenant’s Fitout Works.

 

20.3.4                If the tax invoices received by the Landlord pursuant to
Clause 20.3.3(b) are for an amount which exceeds the Landlord’s Contribution (or
the part determined pursuant to Clause 20.3.2(b)) the Landlord will not be
obliged to pay an amount which exceeds the Landlord’s Contribution or the part
determined by Clause 20.3.2(b).

20.3.5                This Clause 20.3 and Item 17 and Item 19 will not appear
in the Option Lease.

20.4.           INCENTIVE REIMBURSEMENT

20.4.1                The Landlord and the Tenant agree that if this Lease is
terminated before the Terminating Date because of the Tenant’s default, the
Tenant will pay to the Landlord an amount equal to the Incentive as calculated
under Clause 20.4.2. The Tenant agrees that the amount calculated under Clause
20.4.2 is a genuine pre-estimate of the Landlord’s loss arising from early
termination in relation to payment of the Incentive.

20.4.2                The amount payable under Clause 20.4.1 will be determined
in accordance with the following formula:

A = I x R

 

 

 

W

 

 

where:

A                                      is the amount to be paid under Clause
20.4.1;

I                                            is the amount of the Incentive paid
or allowed to the Tenant as specified in Item 19 together with any GST paid or
payable by the Landlord on that amount;

R                                        is the number of whole Months of the
Term that have yet to expire as at the date that this Lease is terminated; and

W                                   is the number of whole Months of the Term.

20.4.3                This Clause 20.4 will not appear in the Option Lease.

20.5.           RELOCATION

20.5.1                The Tenant will be entitled to notify the Landlord at any
time during the Term that the Tenant requires for the purposes of its business,
additional leased space.

20.5.2                If the Landlord receives a notice under Clause 20.5.1 and
if the Tenant is not in breach of this Lease:

(a)                                  the Landlord will use reasonable endeavours
to find Alternate Premises in a location suitable to the Tenant;

(b)                                 if the Tenant enters into a lease of the
Alternate Premises the Landlord will agree to the Tenant surrendering this Lease
on the day before the lease of the Alternate Premises commences;

38


--------------------------------------------------------------------------------




(c)                                  the term of the lease of the Alternate
Premises will be not less than 5 years;

 

(d)                                 the initial rent for the Alternate Premises
must be no less than the then payable Base Rent for the Premises;

(e)                                  the lease of the Alternate Premises will be
substantially on the same terms as this Lease, including this Clause 20.5, other
than Clauses 20.3, 20.4, 20.6, 20.7, 20.8, 20.9 and 20.10;

(f)                                    the Tenant will sign such forms of
surrender as the Landlord may require to enable this Lease to be surrendered on
the day before the lease of the Alternate Premises commences; and

(g)                                 the Tenant will, prior to the date of
surrender of this Lease, comply with all the Tenant’s obligations under this
Lease, including but not limited to Clauses 10.5 and 10.6.

20.5.3                Neither party will seek any compensation or make any
objection to the termination of this Lease.

20.6.           ADDITIONAL COSTS PROVISION

20.6.1                Despite any other provision of this Lease the Tenant will
only be required to reimburse the Landlord for that portion of the Landlord’s
costs of grant of this Lease (including all costs of the preparation and
negotiation of this Lease) to the extent the Landlord’s costs (exclusive of GST
and disbursements) exceed $5,000. The Landlord will provide evidence of the time
spent by the Landlord’s solicitors and the hourly rates involved if required by
the Tenant.

20.7.           LANDLORD’S WORKS

20.7.1                The Landlord will promptly after the Commencing Date
install the Landlord’s Power Facilities in order to increase the existing
conduit, cabling and external switchboards of the Premises to enable a future
supply of a higher capacity of power of 1200 Amps per phase. The Tenant will
allow the Landlord unrestricted access to the Premises to enable the Landlord to
carry out the works. The Tenant will not interfere with the Landlord’s works,
and will comply with all reasonable directions of the Landlord while in the
vicinity of the area where the works are being carried out.

20.7.2                The Landlord will pay the cost of installation of that
part of the Landlord’s Power Facilities which increase the capacity of power to
the Premises up to the rate of 650 Amps per phase.

20.7.3                The Landlord will notify the Tenant of the cost of the
works referred to in Clause 20.7.1. The Tenant will pay to the Landlord the
amount notified pursuant to this Clause, less the amount payable by the Landlord
pursuant to Clause 20.7.2, within 28 days of demand by the Landlord.

20.7.4                This Clause 20.7 will not appear in the Option Lease.

39


--------------------------------------------------------------------------------




20.8.           POWER ALLOCATION

 

20.8.1                The Landlord will, pending any Power Upgrade, allocate any
surplus available power from the existing substation or kiosk to the Premises.
The Tenant acknowledges that any kiosk or substation will also supply power to
other occupiers of the Estate.

20.9.           POWER UPGRADE

20.9.1                The Tenant acknowledges that at the time the Tenant first
occupied the Premises, 400 Amps of power per phase was available to the
Premises.

20.9.2                The Tenant may give a Power Upgrade Notice during the
Term.

20.9.3                The Landlord will, following receipt of the Power Upgrade
Notice, apply to a relevant authority to install an electricity sub-station or
kiosk within the Estate which will provide to the Premises of 1200 Amps per
phase.

20.9.4                The Landlord and Tenant will each be entitled to seek
quotes for the carrying out of the Power Upgrade. The Landlord must act
reasonably when considering any quote or contractor proposed by the Tenant.

20.9.5                The Landlord will carry out, or cause to be carried out,
the Power Upgrade. The Landlord will use reasonable endeavours to ensure the
sub-station or kiosk is installed and commissioned as soon as practicable.

20.9.6                The kiosk or substation installed on the Estate pursuant
to the Power Upgrade will not be required to be removed by the Tenant on the
expiry or earlier termination of this Lease.

20.9.7                The cost of the Power Upgrade will be paid as follows:

(a)                                  the Landlord will pay that part of the cost
of the Power Upgrade which equals the Landlord’s Power Cost; and

(b)                                 the Tenant will pay the balance of the cost
of the Power Upgrade.

20.10.        FUNDING OF POWER UPGRADE

20.10.1          If the Tenant gives a Power Upgrade Notice and also requests
that the Landlord makes the Landlord’s Advance to enable the Tenant to pay for
the Tenant’s portion of the Power Upgrade then the Landlord will advance to the
Tenant, by way of loan, the Landlord’s Advance to be applied by the Tenant in
satisfaction of the Tenant’s portion of the cost of the Power Upgrade.

20.10.2          The Tenant will commence to pay the Power Upgrade Rent to the
Landlord in addition to the Base Rent and any other money referred to in this
Lease by monthly instalments in advance in amounts notified by the Landlord to
the Tenant from time to time. The instalments of the Power Upgrade Rent will be
calculated so that all the Landlord’s Advance and interest will be paid by the
Tenant to the Landlord on or before the date of expiry of the Term in which the
Landlord’s Advance is made.

20.10.3          The first payment of Power Upgrade Rent will be made on the
next date after the making of the Landlord’s Advance on which Base Rent is
payable under this Lease, and after that, on the same day of each Month during
the Term as the Base Rent is payable.

40


--------------------------------------------------------------------------------


20.10.4     The Power Upgrade Rent will not be subject to review under this
Lease.

20.10.5     The Tenant will pay to the Landlord no later than 28 days after the
happening of a Payment Event all the then unpaid instalments of Power Upgrade
Rent.

SCHEDULE- ESTATE RULES AND REGULATIONS

1.                         The Tenant will comply with the by-laws of Strata
Plan 58386 as varied from time to time.

2.                         The Tenant will not obstruct or interfere with the
Accessories, the Fire Equipment or the Landlord’s Airconditioning Equipment.

3.                         The Tenant will only use for moving goods of bulk or
quantity such parts of the Premises and the Common Areas and at such times as
the Landlord from time to time directs. The Tenant will give the Landlord not
less than 48 hours prior written notice that the Tenant intends to move goods of
bulk or quantity.

4.                         The Tenant will not allow any article whatsoever to
fall from the Premises or the Common Areas and will not place any article on any
ledge or other like part of the Premises or the Common Areas.

5.                           The Tenant will keep clean and free from rubbish
such parts of the Common Areas or of any public footpath that immediately adjoin
the Premises.

6.                         The Tenant will endeavour to keep the Premises and
any property in the Premises safe from theft and will keep the Premises secure
when the Premises are not in use.

7.                           The Tenant will not allow any keys or other means
of access to the Premises to come into possession of any other Person and on the
expiry or earlier termination of this Lease will deliver all keys or other means
of access to the Premises to the Landlord. The Tenant will promptly advise the
Landlord of any keys or other means of access to the Premises that are lost or
destroyed or otherwise no longer in the Tenant’s control.

8.                         No rubbish or waste will at any time be burned on the
Premises or the Common Areas.

9.                         All blinds, awnings, window ventilators and other
similar fittings installed by the Tenant with the Landlord’s consent visible
from outside the Premises will conform to the Landlord’s requirements as to
design, quality and appearance.

10.                  The toilets and other waste apparatus used by the Tenant
will not be used for any purpose other than for which they were constructed and
no unsuitable substances will be thrown in the toilets or other waste apparatus.
Any damage resulting to the toilets or waste apparatus from misuse by the Tenant
will be made good by the Tenant.

11.                     No part of the Common Areas can be used by the Tenant
for parking vehicles except for pick-up or delivery of goods or Persons in the
ordinary course of the Tenant’s business or unless expressly permitted by this
Lease.

12.                     The Premises will not remain open for business during
any times prohibited by law for that class of Premises or for the business
carried on in the Premises.

13.                     The Tenant will not bring onto the Estate any vehicle or
trolley which does not have rubber tyres.

41


--------------------------------------------------------------------------------




14.                     Where the Landlord at the Tenant’s request provides the
Tenant with identification on any sign installed by the Landlord near an
entrance to the Estate the Tenant will pay the Landlord’s costs of providing
such identification on demand.

15.                     The Tenant will not allow smoking in the Premises or, so
far as it is within the Tenant’s control, the Common Areas.

16.                     The Tenant will comply with the Landlord’s procedures
for Estate security.

 

I certify that the person(s) signing opposite, with whom I am personally
acquainted or as to whose identity I am otherwise satisfied, signed this
instrument in my presence.

 

Certified correct for the purposes of the Real Property Act 1900 by the
person(s) named below who signed this instrument pursuant to the power of
attorney specified.

 

 

 

 

 

 

 

Signature of witness:

 

/s/ Ranee George

 

Signature of attorney:

 

/s/ Tim Roger Lewis

 

 

Ranee George

 

Attorney’s name:

 

Tim Roger Lewis

 

 

 

 

 

 

 

Name of witness:

 

Ranee George

 

Signature of attorney:

 

/s/ Adrian Lawrence Astridge

Address of witness:

 

Level 6

 

Attorney’s name:

 

Adrian Lawrance Astridge

 

 

345 George St

 

 

 

 

 

 

Sydney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signing on behalf of:

 

ING Management Limited

 

 

 

 

(ACN 006 065 032)

 

 

 

 

 

 

Power of attorney- Book:

 

4454

 

 

 

 

- No.:

 

709

 

 

 

 

 

 

 

Certified correct for the purposes of the Real Property Act 1900 and executed on
behalf of the corporation named below by the authorised person(s) whose
signature(s) appeals) below pursuant to the authority specified:

 

 

 

 

 

 

 

 

 

 

 

Corporation:

 

Channell Pty Limited

 

(ABN 29 002 735 622)

 

 

Authority:

 

s 127Corporations Act, 2001

 

 

 

 

 

 

 

 

 

 

 

Signature of authorised person:

 

/s/ Nick Morganti

 

Signature of authorised person:

 

/s/ William H. Channell, Jr.

 

 

 

 

 

 

 

Name of authorised person:  

 

Nick Morganti

 

Name of authorised person:

 

William H. Channell, Jr.

Office held:

 

Managing Director

 

Office held:

 

Director

 

 

42


--------------------------------------------------------------------------------




Contents

 

1.

DEFINITIONS AND INTERPRETATION

6

2.

TERM

12

3.

BASE RENT AND OTHER PAYMENTS

13

4.

UTILITIES

18

5.

OTHER CHARGES

19

6.

TENANT’S BUSINESS

19

7.

USE OF PREMISES AND CLEANING

19

8.

TENANT’S USE OF ESTATE

21

9.

LANDLORD’S MANAGEMENT AND ESTATE

22

10.

MAINTENANCE AND REPAIR

23

11.

WORKS AND OVERLOADING

25

12.

LANDLORD’S RESERVATIONS

25

13.

LANDLORD’S LIABILITIES AND INDEMNITIES

26

14.

INSURANCES

28

15.

ASSIGNMENT, SHARES DEALING, SUB-LETTING MORTGAGING ETC.

29

16.

LANDLORD’S TITLE

30

17.

TENANT’S DEFAULT

31

18.

GUARANTEE

32

19.

GENERAL

34

20.

SPECIAL PROVISIONS

35

SCHEDULE- ESTATE RULES AND REGULATIONS

41

 

 

/s/ William H. Channell, Jr.

 

 

 

/s/ Nick Morganti

 

 

 

/s/ Tim Roger Lewis

 

 

 

/s/ Adrian Lawrence Astridge

 

43


--------------------------------------------------------------------------------